The defendants appeal from a Superior Court judge’s denial of their motion to recommit a master’s report for further findings of fact and from a final decree declaring a certain conveyance among the defendants fraudulent as to the plaintiff, a creditor of one of the defendants. The defendants do not dispute the propositions that their motion to recommit was procedurally defective because they filed no objections to the master’s report and that the motion to recommit was addressed to the discretion of the judge. Under these circumstances, we perceive no error in the denial of the motion to recommit, Kass v. Todd, 362 Mass. 169, 173 (1972), and cases cited, and we conclude that a proper decree was entered based on the master’s findings. DiMare v. Capaldi, 336 Mass. 497, 501 (1957). Connolly v. Commonwealth, 366 Mass. 435, 437 (1974).

Decree affirmed.